Name: Commission Regulation (EC) No 3061/94 of 15 December 1994 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99
 Type: Regulation
 Subject Matter: health;  trade;  trade policy;  tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31994R3061Commission Regulation (EC) No 3061/94 of 15 December 1994 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99 Official Journal L 323 , 16/12/1994 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 64 P. 0028 Swedish special edition: Chapter 3 Volume 64 P. 0028 COMMISSION REGULATION (EC) No 3061/94 of 15 December 1994 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EC) No 3179/93 (2), Whereas Commission Regulation (EEC) No 2828/93 of 15 October 1993 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99 (3), as last amended by Regulation (EC) No 2206/94 (4), provides for the lodging of a security of ECU 110 per 100 kg before the product is released into free circulation; whereas one of the factors taken into account in fixing the amount of the security was the amount of the security provided for in Article 17 of Regulation (EEC) No 2677/85 (5), as last amended by Commission Regulation (EC) No 3498/93 (6); whereas, following the reduction in the level of consumption aid for olive oil and in the light of the provisions of Regulation (EC) No 2633/94 (7), laying down additional temporary measures relating to the granting of consumption aid, the amount of the latter security is to be reduced from 1 December 1994; whereas, therefore, the amount of the security referred to in Regulation (EEC) No 2828/93 should be adjusted from that same date; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 (3) of Regulation (EEC) No 2828/93, the words 'ECU 110 per 100 kg' are hereby replaced by 'ECU 80 per 100 kg'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Comunities. It shall apply from 1 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 285, 20. 11. 1993, p. 9. (3) OJ No L 258, 16. 10. 1993, p. 15. (4) OJ No L 236, 10. 9. 1994, p. 16. (5) OJ No L 254, 25. 9. 1985, p. 5. (6) OJ No L 319, 21. 12. 1993, p. 20. (7) OJ No L 280, 29. 10. 1994, p. 44.